Case 20-19558-SLM       Doc 53    Filed 03/26/21 Entered 03/26/21 14:46:59        Desc Main
                                 Document      Page 1 of 2




                                                          Order Filed on March 26, 2021
                                                          by Clerk,
                                                          U.S. Bankruptcy Court
                                                          District of New Jersey




DATED: March 26, 2021
Case 20-19558-SLM   Doc 53    Filed 03/26/21 Entered 03/26/21 14:46:59   Desc Main
                             Document      Page 2 of 2




                                                     June, 24,
                                                          xx
